Case 2:19-mc-00083-CAS-E Document 21 Filed 07/29/19 Page 1 of 2 Page ID #:182




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   44 Montgomery Street, 41st Floor
 6 San Francisco, CA 94104
   Telephone: (415) 293-6800
 7 Facsimile: (415) 293-6899
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                    Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
16                                             Underlying Litigation:
   IRA KLEIMAN, as the personal                Case No. 9:18-cv-80176-BB
17 representative of the Estate of David       United States District Court
   Kleiman, and W&K Info Defense               Southern District of Florida
18 Research, LLC,
                                               [DISCOVERY MATTER]
19                 Plaintiffs,
20         v.                                  NOTICE OF HEARING ON MOTION
                                               TO SEEK CONTEMPT ORDER
21 CRAIG WRIGHT,
                                               Judge:               Judge Christina A. Snyder
22                 Defendant.                  Hearing Date:        September 30, 2019
                                               Hearing Time:        10:00 a.m.
23                                             Courtroom:           8D, 8th Floor
24

25

26

27

28
     NOTICE OF HEARING ON MOTION TO SEEK                         Case No. 2:19-MC-00083-CAS-E
     CONTEMPT ORDER
Case 2:19-mc-00083-CAS-E Document 21 Filed 07/29/19 Page 2 of 2 Page ID #:183




 1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE THAT, on July 26, 2019, Ira Kleiman, as the personal

 3 representative of the Estate of David Kleiman, and W&K Info Defense Research, LLC

 4 (collectively, the “Movants”) filed a Motion to Extend Time to Seek Contempt Order and

 5 Memorandum of Points and Authorities in Support (the “Motion to Extend Time”) (Dkt. 17)

 6 with the United States District Court for the Central District of California. The motion to extend

 7 time was granted by the Court on July 26, 2019. (Dkt. 19, attached hereto as Exhibit 1).

 8 Movants’ anticipated Motion to Seek a Contempt Order (“Contempt Motion”) will be due on

 9 September 3, 2019. Your opposition, if any, to the Contempt Motion will be due on September

10 10, 2019. Any reply will be due on September 16, 2019.

11          PLEASE TAKE FURTHER NOTICE THAT a hearing on the Contempt Motion has

12 been scheduled before the Honorable Christina A. Snyder, United States District Court Judge,

13 for Monday, September 30, 2019, at 10:00 a.m., or as soon thereafter as the matter may be

14 heard, in Courtroom 8D of the First Street Courthouse, 350 W. First Street, Courtroom 8D, 8th

15 Floor, Los Angeles, CA 90012. (Dkt. 19, attached hereto as Exhibit 1).

16 Dated: July 29, 2019                             Respectfully Submitted,

17
                                                    /s/ Maxwell V. Pritt
18                                                  Maxwell V. Pritt (SBN 193808)
                                                    BOIES SCHILLER FLEXNER LLP
19                                                  44 Montgomery Street, 41st Floor
                                                    San Francisco, CA 94104
20                                                  Telephone: (415) 293-6800
                                                    Facsimile: (415) 293-6899
21                                                  mpritt@bsfllp.com
22                                                  K. Luan Tran (SBN 193808)
                                                    BOIES SCHILLER FLEXNER LLP
23                                                  725 South Figueroa Street, 31st Floor
                                                    Los Angeles, CA 90017
24                                                  Telephone: (213) 629-9040
                                                    Facsimile: (213) 629-9022
25                                                  ltran@bsfllp.com
26                                                  Attorneys for IRA KLEIMAN, as Personal
                                                    Representative of the Estate of David
27                                                  Kleiman, and W&K INFO DEFENSE
                                                    RESEARCH, LLC
28
                                                   -1-
     NOTICE OF HEARING ON MOTION TO SEEK                             Case No. 2:19-MC-00083-CAS-E
     CONTEMPT ORDER
